DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is not a single paragraph and exceeds 150 words in length.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 12 is objected to because of the following informalities:  The steps should start with small letters not capital letters.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 4 teaches that the equivalent circuit is a purely logic circuit, and as per the specification, it has no microcontroller. However, in claim 1, it provides the axle control unit with at least one measurement value, which is not enabling if it does not have a microcontroller.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-9, 10, and 12- 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “in particular” in claims 2, 4-7, 9, 10, 12, 14, and 15 is a relative term which renders the claim indefinite. The term “in particular” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For instance, in claim 2, it is not clear how many current sensors are required by the claim.
Claim 7 recites the limitation "the at least one branch" in the third line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the corresponding capacitor" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hirata et al. (WO 2021/049110 A1) hereinafter, Hirata (see machine translation).
	For claim 1, Hirata discloses a steer-by-wire steering system for a vehicle with
			a steering wheel actuator for moving and detecting movements of 
a steering wheel (steering wheel 12) of the vehicle, which has a steering wheel electric motor (reaction force electric motor 18)
connected to the steering wheel of the vehicle (Figure 1),
			an axle actuator for moving and detecting movements of wheels of 
an axle of the vehicle, which comprises an axle electric motor (steering electric motor mechanism 21) and an axle 
control unit (steering actuator controller 44 of controller 19) and which is connected to the axle of the vehicle (Figure 1), and
			an equivalent circuit (control circuit; Figure 3), which is designed to measure a current 
induced by the steering wheel electric motor and to provide the axle 
control unit with at least one measurement value (current information given from the current sensor 15) depending on the induced 
current for controlling the axle electric motor (The controller 19 calculates the control amount of the steering electric motor mechanism 21 based on the input rotation angle information and current information; Page 3, Lines 23-26).

	For claim 5, Hirata discloses the steer-by-wire steering system as claimed 
in claim 1, wherein the axle control unit is set up 
to record the measurement value and to control the axle electric motor on the 
basis of the measurement value, in particular wherein the axle control unit is set 
up to determine the position of the steering wheel and/or a relative steering angle 
on the basis of the at least one measurement value (Then, the rotation angle of the steering wheel 12 is detected by the rotation angle sensor 14 of the reaction force motor 18, and the current flowing through the coil is detected by the current sensor 15, and these detection signals are input to the controller 19; Page 3, Lines 19-26).

	For claim 11, Hirata discloses the steer-by-wire steering system as 
claimed in claim 1, wherein the steering wheel 
actuator has a steering wheel control unit which is connected to the axle 
control unit for data exchange (Page 3, Line 16 from the bottom).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata et al. (WO 2021/049110 A1) hereinafter, Hirata in view of Kawamura (US 9,731,751 B2).
	For claim 2, Hirata teaches the steer-by-wire steering system as claimed in claim 1. However, Hirata does not teach that the equivalent circuit has at least one current sensor which is assigned to a phase of the steering wheel electric motor, wherein the equivalent circuit has as many current sensors as the steering wheel electric motor has phases.
	Kawamura teaches that the equivalent circuit has at least one current sensor (current sensors 43u, 43v, and 43w) which is assigned to a phase of the steering wheel electric motor, wherein the equivalent circuit has as many current sensors as the steering wheel electric motor has phases (current sensors 43u, 43v, and 43w; Figure 2, Col. 4, Lines 42-44).
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the invention, to modify Hirata’s device, in view of Kawamura, with as many current sensors as the steering wheel electric motor has phases. Do so would provide more accurate results.
	For claim 3, the combination of Hirata in view of Kawamura teaches that as many measurement values are provided as the steering wheel electric motor has phases (Kawamura; Col. 42-49).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hirata et al. (WO 2021/049110 A1) hereinafter, Hirata in view of Suzuki (US 7,130,728 B2).
	Hirata teaches a method for operating a steer-by-wire steering system, which has a steering wheel actuator with a steering wheel electric motor (reaction force motor 18) and a steering wheel control unit ( controller 19 is shown as one functional block, but it is provided separately for the reaction force actuator controller and the steering actuator controller), an axle actuator with an axle electric motor (steering electric motor mechanism 21) and an axle control unit and an equivalent circuit, wherein the method includes the following steps: measuring the current induced by the steering wheel electric motor by the equivalent circuit and providing a measurement value depending on the induced current; obtaining at least one measurement value from the equivalent circuit by the axle control unit (The controller 19 calculates the control amount of the steering electric motor mechanism 21 based on the input rotation angle information and current information; Page 3, Lines 23-26).
	However, Hirata does not teach checking whether there is a malfunction of the steering wheel control unit, in particular by the axle control unit; controlling the steering movement of the axle by the axle control unit by means of the axle electric motor depending on the at least one measurement value obtained if there is a malfunction.
	Suzuki teaches checking whether there is a malfunction of the steering wheel control unit, in particular by the axle control unit (Col. 8,  Lines 16-25); controlling the steering movement of the axle by the axle control unit by means of the axle electric motor depending on the at least one measurement value obtained if there is a malfunction (Col. 4, Line 54- Col. 5, Line12).
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the invention, to modify Hirata’s method with the teachings of Suzuki. Doing so would provide a backup for the system in case one of its components fails.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hirata et al. (WO 2021/049110 A1) hereinafter, Hirata in view of Suzuki (US 7,130,728 B2) as applied to claim12 above, and further in view of Kawamura (US 9,731,751 B2).
	The combination of Hirata in view of Suzuki teaches the method of claim 12. However, the combination of Hirata in view of Suzuki does not teach wherein a measurement value is provided for each phase of the steering wheel electric motor.
	Kawamura teaches a measurement value is provided for each phase of the steering wheel electric motor (see Claim 3 above).
Allowable Subject Matter
Claims 4-10, and 14-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Claim 6 teaches that the comparator is connected to at least one current sensor and is designed to actuate the switching element when the current measured by the current sensor exceeds a predetermined threshold value. A combination of these limitations and the other recited features was not reasonably found in the prior art.
	Claim 7 teaches that the equivalent circuit has a capacitor, the voltage of which represents the measurement value. A combination of these limitations and the other recited features was not reasonably found in the prior art.
	Claim 14 teaches that the capacitor is linearly charged, when the current of the phase exceeds a predetermined threshold value. A combination of these limitations and the other recited features was not reasonably found in the prior art.
	Claim 16 teaches that the axle control unit determines the position of the steering wheel and/or a relative steering angle using the at least one measurement value. A combination of these limitations and the other recited features was not reasonably found in the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references noted on the attached PTO-892 form teach steer by wire steering systems of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSAM SHABARA whose telephone number is (571)272-5495. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINNAH SEOH can be reached on (571) 270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.S./Examiner, Art Unit 3611                                                                                                                                                                                                        

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611